People v Shears (2020 NY Slip Op 06153)





People v Shears


2020 NY Slip Op 06153


Decided on October 28, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERRI S. ROMAN
BETSY BARROS
LINDA C. CHRISTOPHER, JJ.


2005-06539
 (Ind. No. 2702N/03)

[*1]The People of the State of New York, respondent,
vEddie Shears, appellant.


Eddie Shears, Stormville, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Judith R. Sternberg and Autumn S. Hughes of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 1, 2007 (People v Shears, 40 AD3d 661), determining an appeal from a judgment of the County Court, Nassau County, rendered June 30, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., ROMAN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court